Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Species I: directed to a draining and sealing device for a forward flow mist eliminator with an upper and lower portion; figures 1, 2, 3, 5, 7, 9, 12; claims 8, 10, 11, 12, 13, 14, 20, 21
Species II: directed to a draining and sealing device for a reverse flow mist eliminator with a lower tubular portion; figures 4, 6, 8, 10, 11; claims 8, 9, 15, 16, 17, 18, 19, 22, 23
Species III: directed to a draining and sealing device for parallel plate installed as a polygonal arrangement; claim 8, figure 17; 
Species IV: directed to a draining and sealing device for a forward flow mist eliminator with a lower portion and lateral drainage holes; figure 13;
Species V: directed to a draining and sealing device for a reverse flow mist eliminator with a lower portion and lower face drainage holes having a diameter greater than the outlet of the reverse flow mist eliminator; figure 14; claims 8, 13
Species VI: directed to a draining and sealing device for a reverse flow mist eliminator with a lower portion and lateral drainage holes having a diameter greater than the outlet of the reverse flow mist eliminator; figure 15; claims 8, 13

For Species V and VI, Figure 14 states that it shows a RFME however the figure looks very much like a FFME as shown in figure 9 so it is unclear if this includes the limitations for a RFME or if this is directed to a FFME.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: no claims are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Species I-VI lack unity of invention because even though the inventions of these groups require the technical feature of the lower tubular portion having an attachment portion at the upper end, a fiber bed in the lower portion, and drainage holes in the lower side or end of a side face, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US7416576.  US7416576 teaches in figures 1-6 a tubular portion (19) with an attachment portion at the upper end (34 attaches to flange 7 in figure 3), a fiber bed in the lower portion (filter bed 59), and drainage holes in the lower side or end of a side face (The holes in the structure of 19 can be considered drainage holes as seen in figure 2. Figure 4 also shows drainage stripes 45 with holes 55 at the end, this would also be considered to be drainage holes along a side face.).

Examiner’s note:
Examiner notes that claims 8-23 contain a mix of different embodiments (species I-VI). 
For example, claim 8 teaches having a draining and sealing device (referred to as DSD) for a forward flow mist eliminator (referred to as 
Claim 9 appears to be directed only to species II.
Claims 10, 11, 15, and 16 each contain multiple embodiments. The FFME is associated with attachment in the lower closing end and the RFME is associated with attachment in the flange opening.
Claims 13, 18, 20-23 each contain multiple embodiments. The DSD having a smaller diameter is related to Species I, II, and IV. The DSD having a larger diameter is related to species V and VI.
Referring to MPEP 809.02a: To be complete, a reply to a requirement made according to this section should include a proper election along with 
Applicant should rewrite the claims so that they do not overlap with different embodiments as seen in claims 8-23. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171.  The examiner can normally be reached on Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas McKenzie can be reached on (571) 270-5327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        06/30/2021

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776